  Case 2:21-cv-11339-LJM-DRG ECF No. 1, PageID.1 Filed 06/08/21 Page 1 of 9




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

JANET COLLINS, AS PERSONAL
REPRESENTATIVE FOR THE ESTATE OF
OLIVER COLLINS, SR.

      Plaintiff,                                      Case No.:
                                                      Hon.
-v-

GRAND TRUNK WESTERN RAILROAD
COMPANY and CANADIAN NATIONAL
RAILWAY COMPANY,

     Defendants.
_______________________________________/


             A previous case was filed on October 15, 2020, “Oliver
             Collins vs Grand Trunk Western Railroad and Canadian
             National Railway Company, given case number
             3:20-cv-12566-RHC-RSW and was assigned to Judge
             Robert H. Cleland.


                     COMPLAINT AND JURY DEMAND

      Plaintiff, Janet Collins as Personal Representative for the Estate of

Oliver Collins, Sr., by her attorneys, Giroux Trial Attorneys, P.C., for her

Complaint against the above-named Defendants, states as follows:

                        JURISDICTION AND VENUE

      1.     This suit is governed by the Federal Employers’ Liability Act, 45

U.S.C. Sec. 51 et seq., which grants this Court jurisdiction over this action.


                                                                                 1
 Case 2:21-cv-11339-LJM-DRG ECF No. 1, PageID.2 Filed 06/08/21 Page 2 of 9




                               PARTIES

     2.     The Plaintiff, Janet Collins, is, and at all times relevant to this

action was a resident of the Township of Attica, County of Lapeer, State of

Michigan.

     3.     Oliver Collins, Sr., deceased, and at all times relevant to this

action was a resident of the Township of Attica, County of Lapeer, State of

Michigan.

     4.     Defendant, Grand Trunk Western Railroad Company, successor

in interest to Detroit, Toledo and Ironton Railroad Company, (hereinafter the

“GTW”), a Michigan corporation, was at all times relevant hereto, engaged

in interstate commerce in and throughout several states of the United

States as a common carrier by rail; and for the purposes hereof did operate

locomotives, railroad cars and repair facilities and transacted substantial

business throughout the various states of the United States, including

Michigan.

     5.     Canadian National Railway Company (hereinafter “CN”), a

foreign corporation, was at all times relevant hereto, engaged in interstate

commerce in and throughout several states of the United States as a

common carrier by rail; and for the purposes hereof did operate

locomotives, railroad cars and repair facilities and transacted substantial


                                                                              2
 Case 2:21-cv-11339-LJM-DRG ECF No. 1, PageID.3 Filed 06/08/21 Page 3 of 9




business throughout the various states of the United States, including

Michigan.

      6.    From 1965 to 2002, the Plaintiff-Decedent, Oliver Collins, Sr.

was employed by Defendants or their predecessors-in-interest, as an

engineer, was acting in the course and scope of his employment with

Defendants and was engaged in the furtherance of interstate commerce

within the meaning of said Act.

      7.    During the course and scope of his career with Defendants and

while working in the Defendants’ yards, buildings, locomotives and along

their rights-of way, Plaintiff-Decedent was exposed to various toxic

substances and carcinogens, including but not limited to, diesel

fuel/fumes/exhaust, benzene, creosote, herbicides, and asbestos dust and

fibers, which has led to his unfortunate death.

      8.    Specifically, while riding in locomotives, Plaintiff-Decedent was

regularly exposed to asbestos, especially in the asbestos lined/insulated

cabs of the locomotives to which he was assigned to work, as well as in

and around the railcar repair shops, the round house (where it was used for

insulation), and locomotive and rail car brake shoes. Moreover, Defendants’

employees were issued asbestos gloves.

      9.    The brake shoes used on the locomotives and rail cars during


                                                                             3
  Case 2:21-cv-11339-LJM-DRG ECF No. 1, PageID.4 Filed 06/08/21 Page 4 of 9




the referenced exposure period were made of an asbestos composite

material. As a Locomotive Engineer, Plaintiff-Decedent would have been

applying the locomotive’s brakes regularly throughout each shift. Each

brake application would cause wear on the brake shoes and result in

asbestos dust being expelled into the air. The Locomotive Engineer seated

in the cab would be positioned directly above the brake shoes.

      10.   When    inhaled   or   otherwise   ingested, asbestos causes

irreparable and progressive lung damage that can manifest itself as

asbestos-related pleural disease, asbestosis, mesothelioma, pulmonary

and bronchogenic carcinoma, gastrointestinal cancer, cardiac problems,

other lung diseases, pneumoconiosis, and various other injuries.

      11.   Plaintiff-Decedent’s exposure to asbestos, a toxic substance

and known carcinogen, whether by touch, inhalation or consumption, in

whole or in part, caused or contributed to his development of pulmonary

fibrosis.

      12.   Plaintiff-Decedent’s exposure was cumulative and occurred at

different and variable exposure levels over the course of his career

depending on his work location.

      13.   The    Plaintiff-Decedent’s   pulmonary   fibrosis   and   related

diseases are the result of Defendants’ negligence in utilizing known


                                                                              4
 Case 2:21-cv-11339-LJM-DRG ECF No. 1, PageID.5 Filed 06/08/21 Page 5 of 9




asbestos-containing materials in its operation, which the Defendants knew,

or in the ordinary exercise of ordinary care should have known, were

deleterious, toxic, carcinogenic, and highly harmful to their employees’

health.

     14.   Defendants’ negligence consisted of:

           a.    Failing to use ordinary care and caution to provide the
                 Plaintiff-Decedent with a reasonably safe place in which
                 to work as required by the FELA;
           b.    Failing to take any effective action to reduce, modify or
                 eliminate certain job duties, equipment or practices so as
                 to minimize or eliminate the Plaintiff-Decedent’s exposure
                 to toxic materials and carcinogens, including but not
                 limited to asbestos;
           c.    Failing to test railroad facilities, equipment, yards,
                 buildings, and right of ways for the presence of toxic
                 materials and carcinogens, including but not limited to
                 asbestos;
           d.    Failing to engage in follow up monitoring of its facilities,
                 equipment, yards, building, and right of ways for the
                 presence of toxic materials and carcinogens, including but
                 not limited to asbestos;
           e.    Failing to properly remediate known toxic materials and
                 carcinogens, including but not limited to asbestos, from its
                 facilities, equipment, yards, building, and right of ways;
           f.    Failing to periodically test employees such as the
                 Plaintiff-Decedent for physical effects of exposure to toxic
                 materials and carcinogens, including but not limited to
                 asbestos, and failing to take appropriate action, including
                 advising the Plaintiff-Decedent as to the test results;
           g.    Failing to warn the Plaintiff-Decedent of the risk of
                 contracting pulmonary fibrosis or other diseases as a


                                                                             5
 Case 2:21-cv-11339-LJM-DRG ECF No. 1, PageID.6 Filed 06/08/21 Page 6 of 9




                 result of exposure to known toxic materials and
                 carcinogens, including but not limited to asbestos;
           h.    Failing to make reasonable efforts to inspect or monitor
                 the levels/amounts of exposure, of the Plaintiff-Decedent,
                 to toxic materials and carcinogens, including but not
                 limited to asbestos;
           i.    Failing to provide the Plaintiff-Decedent with the
                 knowledge as to what would be reasonably safe and
                 sufficient wearing apparel and proper protective
                 equipment to protect him from being injured by exposure
                 to toxic materials and carcinogens, including but not
                 limited to asbestos;
           j.    Failing to provide locomotives with adequate and/or
                 functional ventilation that should have filtered the air for
                 toxins and carcinogens, including but not limited to
                 asbestos;
           k.    Failing to utilize low emissions fuel such jas biodiesel for
                 its locomotives; and,
           l.    Failing to provide the Plaintiff-Decedent with protective
                 equipment designed to protect him from exposure to toxic
                 materials and carcinogens, including but not limited to
                 asbestos.
     15.   The Locomotive Inspection Act, 49 USC § 20701 requires that

locomotives are in proper condition and safe to operate without

unnecessary danger of personal injury.

     16.   The Defendants failed to provide the Plaintiff-Decedent with

locomotives that had proper and adequate ventilation and/or air filtration

systems, the failure of which allowed diesel fumes, dust, fibers and toxins

to accumulate and, subsequently, be inhaled by the Plaintiff-Decedent.



                                                                             6
 Case 2:21-cv-11339-LJM-DRG ECF No. 1, PageID.7 Filed 06/08/21 Page 7 of 9




      17.    Generally, the Defendants were in violation of 49 CFR § 229.7

which prohibits railroads from using any locomotive that “is not in proper

condition or safe to operate without unnecessary peril to life or limb” and 49

CFR § 229.45 which states, in part, that “all systems and components on a

locomotive shall be free of conditions that endanger the safety of the crew,

locomotive or train”.

      18.   Furthermore and more specifically, the Defendants were in

violation of 49 CFR 229.43(a) that states that: “Products of combustion

shall be released entirely outside the cab and other compartments. Exhaust

stacks shall be of sufficient height or other means provided to prevent entry

of products of combustion into the cab or other compartments under usual

operating conditions.”

      19.   Additionally, the Defendants failed to install proper engine

exhaust filters, utilize low emissions fuel such as biodiesel, and mandate

cleaner burning engines from the locomotive manufacturers.

      20.   The aforesaid occurrences were caused in whole or in part by

the negligence of the Defendants and/or the negligence of the Defendants’

agents, servants and/or employees.

      21.   As a direct result of the negligence of the Defendants, the

Plaintiff-Decedent experienced pain, suffering, inconvenience, irritation,


                                                                             7
 Case 2:21-cv-11339-LJM-DRG ECF No. 1, PageID.8 Filed 06/08/21 Page 8 of 9




annoyance; emotional distress and has incurred medical expenses

associated with diagnosis and treatment prior to his death.

     22.   As a direct result of the negligence of the Defendants, the

members of Oliver Collins, Sr. Estate has lossed love, society and

companionship and any and all damages allowed under the Michigan

Wrongful Death Act, MCL 600.2922.

     23.    Plaintiff seeks all damages recoverable under the FELA.

     24.   Less than three (3) years before Plaintiff’s Complaint was filed,

he first learned that his pulmonary fibrosis was caused or contributed to by

the negligence of the Defendants.

     WHEREFORE,        the   Plaintiff   demands   judgment    against   the

Defendants, Grand Trunk Western Railroad Company and Canadian

National Railway Company, in a sum in excess of FIVE HUNDRED

THOUSAND DOLLARS ($500,000.00) and the costs of this action.

                                    Respectfully submitted,
                                    /s/Brandon J. Abro
                                    BRANDON J. ABRO (P77606)
                                    ROBERT M. GIROUX (P47966)
                                    GIROUX TRIAL ATTORNEYS, PC
                                    Attorneys for Plaintiff
                                    28588 Northwestern Hwy, Suite 100
                                    Southfield, MI 48034
                                    (248) 531-8665
                                    babro@greatMIattorneys.com
 Dated: June 8, 2021                rgiroux@greatMIattorneys.com


                                                                             8
 Case 2:21-cv-11339-LJM-DRG ECF No. 1, PageID.9 Filed 06/08/21 Page 9 of 9




                             JURY DEMAND

     Plaintiff, Janet Collins, as Personal Representative for the Estate of

Oliver Collins, Sr., through her attorneys, Giroux Trial Attorneys, P.C.,

hereby demands Trial by Jury in this matter.

                                   Respectfully submitted,
                                   /s/Brandon J. Abro
                                   BRANDON J. ABRO (P77606)
                                   ROBERT M. GIROUX (P47966)
                                   GIROUX TRIAL ATTORNEYS, PC
                                   Attorneys for Plaintiff
                                   28588 Northwestern Hwy, Suite 100
                                   Southfield, MI 48034
                                   (248) 531-8665
                                   babro@greatMIattorneys.com
                                   rgiroux@greatMIattorneys.com

Dated: June 8, 2021




                                                                             9
